UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) September 5, 2013 A5 LaboratoriesInc. (Exact name of registrant as specified in its charter) Nevada 333-138927 20-5277531 (State or Other Jurisdiction of (Commission File Number) (I.R.S. Employer Identification No.) Incorporation) 2525 Robinhood Street, Suite1100 Houston, Texas 77005 (Address of Principal Executive Offices) (713) 465-1001 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07. Submission of Matters to a Vote of Security Holders. On September 5, 2013, A5 Laboratories Inc. (“the Company”) held a special meeting of shareholders. The following table presents the final voting results for the items that were presented for shareholder approval: Votes For Votes Against Abstentions Broker Non-Votes Proposal No. 1 Approve the Amended and Restated Articles of Incorporation of A5 Laboratories Inc. 55,249,498common 100,000,000 preferred 1,120,095 common 55,261 common Proposal No. 2 Approve the Amended and Restated Bylaws of A5 Laboratories Inc. 55,236,873common 100,000,000 preferred 1,111,080 common 77,261 common In summary, the results of the votes were: (i) The Amended and Restated Articles of Incorporation of A5 Laboratories Inc. were approved; and (ii) The Amended and Restated Bylaws of A5 Laboratories Inc. were approved. For additional information on these proposals, please see the Company’s Form 8-K filed with the Securities and Exchange Commission on August 30, 2013. Item 9.01. Statements and Exhibits. (d)Exhibits. ExhibitNo. Description Exhibit3.1 Amended and Restated Articles of Incorporation of A5 Laboratories Inc. Exhibit3.2 Amended and Restated Bylaws of A5 Laboratories Inc. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. A5 LABORATORIES INC. (Registrant) Dated:September 9, 2013 By: /s/ Frank Neukomm Name: Frank Neukomm Title: Chairman Chief Executive Officer 3 INDEX TO EXHIBITS ExhibitNo. Description Exhibit3.1 Amended and Restated Articles of Incorporation of A5 Laboratories Inc. Exhibit3.2 Amended and Restated Bylaws of A5 Laboratories Inc. 4
